DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,5,8,10,12,14,17,19 is/are rejected under 35 U.S.C. 103 as being obvious over Shinde et al.(USPN 11197474; 12/14/2021 using Provisional Application 62/288,519; 01/29/2016 for priority date)
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Shinde et al. teach a method of treating soil with Chlorella. Shinde et al. do not make claim to the microorganism/microalgae being effective in increasing the active carbon score of the soil by 10% or more over 10-15 days  or increasing aggregation to 1-2mm aggregates. However, both instant claims and Shinde et al. make claim to an active step of applying microorganism to soil. Thus it naturally flows that like instant claims, Shinde et al.’s claims application of Chlorella to the soil results in increasing the active carbon score of the soil by 10% or more over 10-15 days as well as increasing aggregation to 1-2mm aggregates rending the instant claims obvious.

Claims 1,2,5,8,10,12,14,17,19 is/are rejected under 35 U.S.C. 103 as being obvious over Shinde et al.(USPN 9386774; 07/12/2016 using the filing date of 01/22/2015)
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Shinde et al. teach a method of treating soil with Chlorella. Shinde et al. do not make claim to the microorganism/microalgae being effective in increasing the active carbon score of the soil by 10% or more over 10-15 days  or increasing aggregation to 1-2mm aggregates. However, both instant claims and Shinde et al. make claim to an active step of applying microorganism to soil. Thus it naturally flows that like instant claims, Shinde et al.’s claims application of Chlorella to the soil results in increasing the active carbon score of the soil by 10% or more over 10-15 days as well as increasing aggregation to 1-2mm aggregates rending the instant claims obvious.
Claims 1,2,5,8,10,12,14,17,19 is/are rejected under 35 U.S.C. 103 as being obvious over Shinde et al.(USPN 11109595; 07/12/2016 using the filing date of 09/15/2017).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). Shinde et al. teach a method of treating soil with Chlorella. Shinde et al. do not make claim to the microorganism/microalgae being effective in increasing the active carbon score of the soil by 10% or more over 10-15 days  or increasing aggregation to 1-2mm aggregates. However, both instant claims and Shinde et al. make claim to an active step of applying microorganism to soil. Thus it naturally flows that like instant claims, Shinde et al.’s claims application of Chlorella to the soil results in increasing the active carbon score of the soil by 10% or more over 10-15 days as well as increasing aggregation to 1-2mm aggregates rending the instant claims obvious.
This rejections above under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.




Claims 1-3,5-10,12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blotsky et al.(US 20140090431; 4/3/2014). Blotsky et al. teach a composition comprising microalgae. Blotsky et al. teach a method of applying the composition to soil. See abstract, paragraph 2. Blotsky et al. at paragraph 13 teach that the microalgae provide polysaccharides, lipids, protein, and hydrocarbons(carbon) to the soil. See paragraphs 13, 15 and 16. Blotsky et al. teach that the composition comprising microalgae can be applied to soil using an irrigation system. See paragraph 16,18. Blotsky et al. claims 1,3 and 6 teach that the microalgae can be Chlorella, Nannochloris, Scenedesmus etc. Blotsky et al. do not teach the microalgae is effective to increase the active carbon score of the soil by 10% or more over 10-15 days. While it is true that Blotsky et al. do not teach that their application of the microalgae to soil would increase the active carbon score of the soil by 10% or more over 10-15 days as well as increasing aggregation to 1-2mm aggregates, both instant claims and Blotsky et al teach a similar active step of applying microalgae to soil. Therefore like instant claims, Blotsky et al’s application of microalgae to the soil would naturally result in increasing the active carbon score of the soil by 10% or more over 10-15 days as well as increasing aggregation to 1-2mm aggregates rending the instant invention obvious. With respect to the % solid microorganism and concentration of microalgae, an Artisan in the field would have been motivated to determine the optimum % solid and optimum concentration and number of applications in order to develop the most effective invention at providing the optimal amount of carbon to soil to support optimal plant growth.
Claims 1-3,5-10,12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luk’yanov et al.(RU 2562544; 9/10/2015). Luk’yanov et al. teach an aqueous suspension of Chlorella vulgaris. Luk’yanov et al. teach a method of applying the suspension to soil prepared for crop sowing. The alga suspension provides nutrient. See abstract. Luk’yanov et al. at paragraph 13 teach that the microalgae provide polysaccharides, lipids, protein, and hydrocarbons(carbon) to the soil. See paragraphs 13, 15 and 16. Luk’yanov et al. teach that the composition comprising microalgae can be applied to soil using an irrigation system. See paragraph 16,18. Luk’yanov et al. claims 1,3 and 6 teach that the microalgae can be Chlorella, Nannochloris, Scenedesmus etc. Luk’yanov et al. do not teach the microalgae is effective to increase the active carbon score of the soil by 10% or more over 10-15 days. While it is true that Luk’yanov et al. do not teach that their application of the microalgae to soil would increase the active carbon score of the soil by 10% or more over 10-15 days as well as increasing aggregation to 1-2mm aggregates, both instant claims and Luk’yanov et al teach a similar active step of applying microalgae to soil. Therefore like instant claims, Luk’yanov et al’s application of microalgae to the soil would naturally result in increasing the active carbon score of the soil by 10% or more over 10-15 days as well as increasing aggregation to 1-2mm aggregates rending the instant invention obvious. With respect to the % solid microorganism and concentration of microalgae, an Artisan in the field would have been motivated to determine the optimum % solid and optimum concentration and number of applications in order to develop the most effective invention at providing the optimal amount of carbon to soil to support optimal plant growth.

Claims 1-5,8,10,12-14,17,19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Harasawa et al.(JP 60069183; 4/19/1985). Harasawa et al. teach an extract of microorganism cells of Chlorella, Seneadesums, Spirulinal, Rhodosendomonas or Saccharomyces etc. Harasawa et al. teach a method of applying the extract of microorganism cells to soil for cultivation of crop. Harasawa et al. do not teach the microorganism is effective to increase the active carbon score of the soil by 10% or more over 10-15 days. While it is true that Harasawa et al. do not teach that their application of the microorganism to soil would increase the active carbon score of the soil by 10% or more over 10-15 days as well as increasing aggregation to 1-2mm aggregates, both instant claims and Harasawa et al teach a similar active step of applying microorganism to soil. Therefore like instant claims, Harasawa et al’s application of microalgae to the soil would naturally result in increasing the active carbon score of the soil by 10% or more over 10-15 days as well as increasing aggregation to 1-2mm aggregates rending the instant invention obvious. With respect to the % solid microorganism and concentration of microalgae, an Artisan in the field would have been motivated to determine the optimum % solid and optimum concentration and application times in order to develop the most effective invention at providing the optimal amount of carbon to soil to support optimal plant growth.
Claims 1-5,8,10,12-14,17,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayers et al.(USAN 20140298717; 10/9/2014). Ayers et al. teach a system for inoculating soil with microalgae. See abstract. Ayers et al. at paragraph 21 teach that the microalgae is chlorea, haematococcus or scenedesmus, etc. The system of inoculating soil with the microalgae builds the soil organics(e.g. carbonates polysaccharides) with algae biomass to recover depleted soil nutrients to improve crop growth. See paragraph 4. Ayers et al. at paragraph 42 teach the system and its method improves crop 5-30% or higher compared to untreated crop. Ayers et al. at paragraph 104 teach that soil is treated by soil irrigation with the microalgae system. Ayers et al. do not teach the microalgae system is effective to increase the active carbon score of the soil by 10% or more over 10-15 days as well as increasing aggregation to 1-2mm aggregates. While it is true that Ayers et al. do not teach that their application of the microorganism to soil would increase the active carbon score of the soil by 10% over 10-15 days as well as increasing aggregation to 1-2mm aggregates, both instant claims and Ayers et al teach a similar active step of applying microorganism to soil. Therefore like instant claims, Ayers et al. teach a system for inoculating soil with microalgae. See abstract. Ayers et al. at paragraph 21 teach that the microalgae is chlorea, haematococcus or scenedesmus, etc. The system of inoculating soil with the microalgae builds the soil organics(e.g. carbonates polysaccharides) with algae biomass to recover depleted soil nutrients to improve crop growth. See paragraph 4. Ayers et al. at paragraph 42 teach the system and its method improves crop 5-30% or higher compared to untreated crop. Ayers et al. at paragraph 104 teach that soil is treated by soil irrigation with the microalgae system. Ayers et al’s system of application of microalgae to the soil would naturally result in increasing the active carbon score of the soil by 10% or more over 10-15 days as well as increasing aggregation to 1-2mm aggregates rending the instant invention obvious since like instant claims the microalgae is applied to soil to promote plant growth. With respect to the % solid microorganism and concentration of microalgae, an Artisan in the field would have been motivated to determine the optimum % solid and optimum concentration and number of applications in order to develop the most effective invention at providing the optimal amount of carbon to soil to support optimal plant growth.
Claim(s) 1,2,5,8-10,12,14,17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkinson et al.( Efficacy of non-chemical weed control during plug establishment of a wildflower meadow(Journal of Environmental Horticulture, (JUN 2007) Vol. 25, No. 2, pp. 83-88). Watkinson et al. teach application of Schizochyrium  to soil comprising grass(plant). The instant claims and Watkinson both teach the same step of applying Schizochyrium  to soil so it naturally flows that carbon score and 1-2 mm aggregates in soil would increase. Watkinson does not teach multiple applications of Schizochyrium  to soil. However multiple applications of agricultural substances to the soil is known in the prior art to obtain the maximum benefit of the Schizochyrium.   
Claim(s) 1,2,5,8,10,12,14,17,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani(JP 2006083360; 03/30/2006). Mizutani teach an active soil amendment for growing plants. The instant claims and Mizutani both teach the combination of plants and chlorella containing soil  amendment so it naturally flows that carbon score and 1-2 mm aggregates in soil would increase. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1,2,5,8,10,12,14,17,19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11109595. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and USPN claims make claim a method of applying Chlorella to soil associated with a plant. Unlike the instant claims, the US patented claims do not make claim to the microorganism/microalgae being effective in increasing the active carbon score of the soil by 10% or more over 10-15 days or increasing aggregation to 1-2 mm aggregates. However, both instant claims and USPN claims make claim to a similar active step of applying chlorella to soil. Thus it naturally flows that like instant claims, US Patented claims application of chlorella to the soil result in increasing the active carbon score of the soil by 10% or more over 10-15 days and increasing aggregation to 1,2 mm aggregates rending the instant invention obvious.


Claims 1-5,8,10,12-14,17,19  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,11 of U.S. Patent No. 10517303. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and USPN claims make claim a method of treating soil with 0.001-0.400% Chlorella. Unlike the instant claims, the US patented claims do not make claim to the microorganism/microalgae being effective in increasing the active carbon score of the soil by 10% or more over 10-15 days. However, both instant claims and USPN claims make claim to a similar active step of applying microorganism to soil. Thus it naturally flows that like instant claims, US Patented claims application of microalgae to the soil result in increasing the active carbon score of the soil by 10% or more over 10-15 days rending the instant invention obvious.
Claims 1-5,8,10-14,17,19,20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9386774. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and USPN claims make claim a method of irrigating soil with 0.001-0.400% Chlorella. Unlike the instant claims, the US patented claims do not make claim to the microorganism/microalgae being effective in increasing the active carbon score of the soil by 10% or more over 10-15 days. However, both instant claims and USPN claims make claim to a similar active step of applying microorganism to soil. Thus it naturally flows that like instant claims, US Patented claims application of microalgae to the soil result in increasing the active carbon score of the soil by 10% or more over 10-15 days rending the instant invention obvious.
Claims 1-5,8,10,12-14,17,19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,11 of U.S. Patent No. 10357038. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and USPN claims make claim a method of irrigating soil with 0.003-0.080% Chlorella. Unlike the instant claims, the US patented claims do not make claim to the microorganism/microalgae being effective in increasing the active carbon score of the soil by 10% or more over 10-15 days. However, both instant claims and USPN claims make claim to a similar active step of applying microorganism to soil. Thus it naturally flows that like instant claims, US Patented claims application of microalgae to the soil result in increasing the active carbon score of the soil by 10% or more over 10-15 days rending the instant invention obvious.
Claims 1-5,8,10,12-14,17,19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10701941. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and USPN claims make claim to a method of treating soil with Aurantiochytrium or Chlorella. Unlike the instant claims, the US patented claims do not make claim to the microorganism/microalgae being effective in increasing the active carbon score of the soil by 10% or more over 10-15 days. However, both instant claims and USPN claims make claim to a similar active step of applying microorganism to soil. Thus it naturally flows that like instant claims, US Patented claims application of microalgae to the soil result in increasing the active carbon score of the soil by 10% or more over 10-15 days rending the instant invention obvious.
Claims 1-5,8,10,12-14,17,19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10694751. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and USPN claims make claim to a method of treating soil with Aurantiochytrium or Chlorella. Unlike the instant claims, the US patented claims do not make claim to the microorganism/microalgae being effective in increasing the active carbon score of the soil by 10% or more over 10-15 days. However, both instant claims and USPN claims make claim to a similar active step of applying microorganism to soil. Thus it naturally flows that like instant claims, US Patented claims application of microalgae to the soil result in increasing the active carbon score of the soil by 10% or more over 10-15 days rending the instant invention obvious.
Claims 1-5,8,10,12-14,17,19  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10645937. Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and USPN claims make claim to a method of treating soil with Aurantiochytrium or Chlorella. Unlike the instant claims, the US patented claims do not make claim to the microorganism/microalgae being effective in increasing the active carbon score of the soil by 10% or more over 10-15 days. However, both instant claims and USPN claims make claim to a similar active step of applying microorganism to soil. Thus it naturally flows that like instant claims, US Patented claims application of microalgae to the soil result in increasing the active carbon score of the soil by 10% or more over 10-15 days rending the instant invention obvious.
Claims 1-5,8,10,12-14,17,19  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10631543. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and USPN claims make claim to a method of treating soil with Aurantiochytrium or Chlorella. Unlike the instant claims, the US patented claims do not make claim to the microorganism/microalgae being effective in increasing the active carbon score of the soil by 10% or more over 10-15 days. However, both instant claims and USPN claims make claim to a similar active step of applying microorganism to soil. Thus it naturally flows that like instant claims, US Patented claims application of microalgae to the soil result in increasing the active carbon score of the soil by 10% or more over 10-15 days rending the instant invention obvious.

Claims 1,2,5,8,10,12,14,17,19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,5 of U.S. Patent No. 11197474. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and USPN claims make claim to a method of treating soil with Chlorella. Unlike the instant claims, the US patented claims do not make claim to the microorganism/microalgae being effective in increasing the active carbon score of the soil by 10% or more over 10-15 days  or increasing aggregation to 1-2mm aggregates. However, both instant claims and USPN claims make claim to a similar active step of applying microorganism to soil. Thus it naturally flows that like instant claims, US Patented claims application of microalgae to the soil result in increasing the active carbon score of the soil by 10% or more over 10-15 days as well as increasing aggregation to 1-2mm aggregates rending the instant invention obvious.

Claims 1,2,5,8,10,12,14,17,19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,5 of U.S. Patent No. 11039622. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and USPN claims make claim to a method of treating soil with Chlorella. Unlike the instant claims, the US patented claims do not make claim to the microorganism/microalgae being effective in increasing the active carbon score of the soil by 10% or more over 10-15 days  or increasing aggregation to 1-2mm aggregates. However, both instant claims and USPN claims make claim to a similar active step of applying microorganism to soil. Thus it naturally flows that like instant claims, US Patented claims application of microalgae to the soil result in increasing the active carbon score of the soil by 10% or more over 10-15 days as well as increasing aggregation to 1-2mm aggregates rending the instant invention obvious.

Claims 1,2,5,8,10,12,14,17,19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,5 of U.S. Patent No. 11259527. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims and USPN claims make claim to a method of treating soil with Chlorella. Unlike the instant claims, the US patented claims do not make claim to the microorganism/microalgae being effective in increasing the active carbon score of the soil by 10% or more over 10-15 days  or increasing aggregation to 1-2mm aggregates. However, both instant claims and USPN claims make claim to a similar active step of applying microorganism to soil. Thus it naturally flows that like instant claims, US Patented claims application of microalgae to the soil result in increasing the active carbon score of the soil by 10% or more over 10-15 days as well as increasing aggregation to 1-2mm aggregates rending the instant invention obvious.

Claims 1-5,8,10,12-14,17,19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,4,11-15 of copending Application No. 17521532 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications make claim to a method of applying to soil associated with plant a liquid composition comprising Chlorella. Unlike the instant claims, the USAN ‘428 claims do not make claim to the microorganism/microalgae being effective in increasing the active carbon score of the soil by 10% or more over 10-15 days. However, both instant claims and USAN ‘428 claims make claim to a similar active step of applying microorganism to soil. Thus it naturally flows that like instant claims, USAN ‘428 claims application of microalgae(Chlorella) to the soil result in increasing the active carbon score of the soil by 10% or more over 10-15 days rending the instant invention obvious.

Claims 1-5,8,10,12-14,17,19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3-5 of copending Application No. 15752428 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications make claim to a method of applying to soil associated with plant a liquid composition comprising Chlorella. Unlike the instant claims, the USAN ‘428 claims do not make claim to the microorganism/microalgae being effective in increasing the active carbon score of the soil by 10% or more over 10-15 days. However, both instant claims and USAN ‘428 claims make claim to a similar active step of applying microorganism to soil. Thus it naturally flows that like instant claims, USAN ‘428 claims application of microalgae(Chlorella) to the soil result in increasing the active carbon score of the soil by 10% or more over 10-15 days rending the instant invention obvious.

Claims 1-5,8,10,12-14,17,19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3-5 of copending Application No. 16/064094 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications make claim to a method of applying to soil associated with plant a liquid composition comprising Chlorella. Unlike the instant claims, the USAN ‘094 claims do not make claim to the microorganism/microalgae being effective in increasing the active carbon score of the soil by 10% or more over 10-15 days. However, both instant claims and USAN ‘094 claims make claim to a similar active step of applying microorganism to soil. Thus it naturally flows that like instant claims, USAN ‘094 claims application of microalgae(Aurantiochytrium) to the soil result in increasing the active carbon score of the soil by 10% or more over 10-15 days rending the instant invention obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616